United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrifield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2224
Issued: June 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 3, 2009 appellant filed a timely appeal from a June 8, 2009 merit decision
of the Office of Workers’ Compensation Programs affirming a December 8, 2008 decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty causally related to his employment. On appeal appellant’s representative alleges that the
Office has ignored appellant’s testimony and medical evidence regarding causal relationship.
FACTUAL HISTORY
On September 25, 2008 appellant, a 62-year-old letter carrier, filed an occupational
disease claim (Form CA-2) for low back and left leg pain. He alleges that, since undergoing
partial knee replacement surgery, he walks with a limp which caused low back pain. Appellant
first realized his condition and that it was caused by his federal employment on May 12, 2008.

Appellant submitted a March 16, 1995 letter from the Department of Veterans Affairs
granting him service-connected disability compensation for degenerative joint disease in his hips,
lumbar spine, each of which were assigned a 20 percent disability rating for a combined rating of
60 percent.
Appellant submitted an April 13, 2006 report in which Dr. Gary L. Rose, a Boardcertified diagnostic radiologist, reported that radiological examination of appellant’s knee and
spine revealed degenerative changes of the medial tibial plateau and the left patella.
Appellant submitted an April 14, 2008 note in which Dr. Larren Wade, a Board-certified
internist, referred appellant to an orthopedic surgeon.
Appellant submitted a May 5, 2008 report in which Dr. Clay Wellborn, an orthopedic
surgeon, opined that appellant was disabled from all work due to “severe back pain and
radiculopathy in the lower left extremities.”
In a May 12, 2008 note, Dr. Wellborn released appellant from work.
On May 15, 2008 Dr. Sheila Jahan, a neurologist, presented findings on examination,
reviewed appellant’s history of injury and diagnosed low back pain. On May 20, 2008 she
reported that nerve conduction studies revealed peripheral neuropathy, bilateral C6-7
radiculopathy, and bilateral L5-S1 lumbar radiculopathy. In a May 29, 2008 report, Dr. Jahan
relates that appellant stated he was declared 60 percent disabled by the “Veterans
Administration.” She concludes that such a disability rating is appropriate because “clearly he
has got [sic] weakness.” Dr. Jahan diagnosed peripheral neuropathy as well as lumbar and
cervical radiculopathy.
In a September 18, 2008 report, Dr. Wellborn presented findings on examination,
reviewed appellant’s history of injury and diagnosed spondylolisthesis, lumbar degenerative joint
disease and lumbar spinal stenosis.
On October 23, 2008 Dr. Jahan opined that most of appellant’s symptoms were
aggravated by “the kind of work he has carried for years and years [sic].” Furthermore, she
opines that “most of [appellant’s] symptoms of injuries [sic] to his back have been as a result of
carrying heavy objects and walking, climbing, pushing and pulling.”
In a supplemental statement, dated October 31, 2008, appellant asserts that his federal
employment “contributed” to his condition. He identified his employment duties, which
included standing while preparing mail for his delivery route, loading mail and the walking he
engages in while delivering mail. Appellant relates that prolonged sitting and standing
exacerbates his condition.
By decision dated December 8, 2008, the Office denied the claim, finding that, while
appellant established the employment factors he deemed responsible for his condition, the
evidence of record did not demonstrate the established employment factors caused a medically
diagnosed injury.
On December 17, 2008 appellant, through his attorney, requested an oral hearing. At the
hearing appellant testified regarding history of injury.
2

Following a March 16, 2009 hearing, by decision dated June 8, 2009, the Office affirmed
its December 8, 2008 decision because the evidence of record did not demonstrate the identified
employment factors caused a medically diagnosed injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

Id. Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
On appeal, appellant’s attorney disputes the Office’s decisions, arguing that the Office
failed to consider the arguments made at the oral hearing concerning appellant’s preexisting back
condition and the manner in which appellant’s employment aggravated that condition. Appellant
identified standing while preparing mail for his delivery route, loading mail and the walking he
engages in while delivering mail as employment factors responsible for his condition. His
burden is to demonstrate the identified employment factors caused a medically diagnosed injury.
Causal relationship is a medical issue that can only be proven by probative rationalized medical
opinion evidence. The Board finds appellant has not submitted sufficient probative rationalized
medical opinion evidence and, consequently, has not established he sustained an injury in the
performance of duty causally related to his employment.
The relevant medical opinion evidence of record consists of reports and notes from
Drs. Jahan, Rose, Wade and Wellborn.
Dr. Jahan diagnosed low back pain, peripheral neuropathy, bilateral C6-7 radiculopathy,
and bilateral L5-S1 lumbar radiculopathy. Her reports are of diminished probative value because
they lack an opinion, supported by medical rationale, explaining how the identified employment
factors caused the conditions he diagnosed.8 While Dr. Jahan opines that appellant’s condition
was caused by “the kind of work he performs,” “carrying heavy objects,” as well as “walking,
climbing, pushing and pulling;” this is not a sufficiently rationalized medical opinion because
she does not describe the frequency of the cited employment activities, nor the weight of the
objects appellant lifts on a daily basis and most importantly she does not explain how or why
these specific tasks caused the conditions she diagnosed. Absent such an explanation, her
generalized comments merely repeat appellant’s allegations.9
Dr. Rose diagnosed degenerative changes of the medial tibial plateau and the left patella.
Dr. Wade referred appellant to an orthopedic surgeon. Dr. Wellborn diagnosed “severe back
pain and radiculopathy in the lower left extremities” and opined that appellant was totally
disabled from work. These opinions were not based on a complete and accurate history, nor do
they provide a rationalized medical opinion explaining causal relationship between the diagnosis
and appellant’s employment duties. These opinions are of diminished probative value and are
not sufficient to meet appellant’s burden of proof to establish causal relationship. The weight of
a medical opinion is determined by the opportunity for and thoroughness of examination, the
accuracy and completeness of physician’s knowledge of the facts of the case, the medical history
provided, the care of analysis manifested and the medical rationale expressed in support of stated
conclusions.10 Thus, the Board finds Drs. Rose, Wade and Wellborn’s reports and notes are
insufficient to establish a causal relationship between appellant’s condition and the identified
employment factors.

8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
9

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
10

See Anna C. Leanza, 48 ECAB 115 (1996).

4

Moreover, the findings of other federal agencies or bodies are not dispositive with regard
to questions arising under the Act.11 Dr. Jahan approves of the 60 percent disability rating
appellant received from the Department of Veterans Affairs because “clearly he has got [sic]
weakness,” but she provides no opinion or explanation concerning the causal relationship, if any,
between this 60 percent disability rating and how the identified employment factors may have
aggravated his service-connected condition such that this 60 percent disability rating is relevant
to his present claim.
CONCLUSION
The Board finds appellant has not established that he sustained an injury in the
performance of duty causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

Donney T. Drennon-Gala, 56 ECAB 469, 478 (2005).

5

